Citation Nr: 1451728	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 25, 2011 for the award of service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972; he died in January 2010.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the cause of the Veteran's death, effective February 25, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has been represented by the Maryland Department of Veterans Affairs throughout the appeal.  The Maryland Department of Veterans Affairs did not submit a VA Form 646, informal hearing presentation, or brief prior to the certification of the appeal to the Board.  Pursuant to regulation, the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600.  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  The AOJ must afford the representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part I, Chapter 5, Section F, Para. 27 (Aug. 4, 2009).  While this case is in remand status, the Veteran's authorized representative, the Maryland Department of Veterans Affairs, must be afforded the opportunity to submit a Form 646 or equivalent, prior to certification of the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran's authorized representative, the Maryland Department of Veterans Affairs, and provide them with an opportunity to review the record and provide a completed VA Form 646 or equivalent, prior to recertifying the appeal to the Board.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


